MANDATE

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-15-00491-CV

                              CLIFFORD HALL, Appellant

                                            V.
                                  AT&T, INC., Appellee

   Appeal from the 281st District Court of Harris County. (Tr. Ct. No. 2014-22195).

TO THE 281ST DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

         Before this Court, on the 15th day of September 2015, the case upon appeal to
revise or to reverse your judgment was determined. This Court made its order in these
words:
                      After due consideration, the Court grants appellant
               Clifford Hall’s joint and agreed motion to dismiss the appeal.
               Accordingly, the Court dismisses the appeal.

                      Pursuant to the parties’ agreement, costs are taxed
               against the party incurring same.

                      The Court orders that this decision be certified below
               for observance.

               Judgment rendered September 15, 2015.
          Per curiam opinion delivered by panel consisting of Chief
          Justice Radack and Justices Bland and Huddle.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




November 23, 2015
Date                                                CHRISTOPHER A. PRINE
                                                    CLERK OF THE COURT